Citation Nr: 0404858	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran was denied service connection for hearing 
loss and tinnitus in August 1992.  The veteran did not 
appeal.

2.  The evidence received since the August 1992 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection 
for hearing loss.  The new evidence is such that it raises a 
reasonable possibility of substantiating the underlying claim 
for service connection for tinnitus.

3.  The veteran's tinnitus is not related to military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has not been received.  38 U.S.C.A. §§ 1131, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for tinnitus 
has been received.  38 U.S.C.A. §§ 1131, 5108, 7105; 38 
C.F.R. § 3.156(a).

3.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran served on active duty from November 1978 to 
November 1981.  The veteran claims that he has hearing loss 
and tinnitus as a result of his serving as a cannon crewman 
in an artillery unit during military service.  The veteran 
originally submitted a claim for entitlement to service 
connection for a hearing loss and tinnitus in July 1992.  The 
claim was denied by the RO in August 1992.  Notice of the 
denial and appellate rights were provided that same month.  
The veteran did not submit a notice of disagreement and the 
decision consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2003).  As a result, service connection for hearing 
loss and tinnitus may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1992 RO 
decision consisted of the veteran's service medical records 
(SMRs), and his claim for benefits. 

A review of the veteran's SMRs is negative for any indication 
of a hearing loss or tinnitus reported on a January 1979 
periodic physical examination.  The veteran was evaluated at 
sick call in August 1981 for complaints of a hearing problem 
in his left ear with slight pain.  A second visit in 
September 1981 also noted a complaint of left ear pain and 
hearing difficulty.  The veteran was noted to have impacted 
cerumen bilaterally.  The veteran was seen on an audiology 
consult in September 1981.  The impression was otitis externa 
of the left ear.  The veteran's October 1981 separation 
physical examination was negative for any findings of hearing 
loss or tinnitus.  The veteran was also afforded a military 
examination for the Individual Ready Reserve in July 1984.  
Again, no hearing loss or tinnitus was reported by the 
veteran or noted on the examination.

The veteran did not present any postservice evidence of 
hearing loss or diagnosis of tinnitus at the time of his 
claim in July 1992.  The RO denied the veteran's claim 
because there was no evidence of hearing loss or tinnitus in 
service and that there was no evidence of hearing loss 
manifest to a compensable degree within one year after 
service.

The Board notes that for purposes of a hearing loss claim, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  Although 38 C.F.R. 
§ 3.385 was amended in 1994, the criteria for establishing 
entitlement to service connection for hearing loss were 
unchanged.  

The veteran submitted a request to reopen his claim for 
service connection in February 2002.  Evidence received since 
the August 1992 denial by the RO consists of medical records 
provided from the Social Security Administration (SSA) 
consisting of private medical records from multiple sources 
for the period from December 1988 to December 1996 and VA 
treatment records for the period from April 1988 to September 
1996, records from St. Louis University Hospital for the 
period from March 1998 to April 2001, records from South 
Pointe Hospital for the period from July 2000 to October 
2001, additional VA treatment records for the period from 
April 1992 to April 2002, statement from a VA physician's 
assistant, dated in April 2002 and VA audiogram received in 
April 2002, records from Barnes-Jewish Hospital dated in May 
and June 2002, respectively, records from Washington 
University clinic dated in August 2002, records and 
statements from W. P. Berkowitz, M.D., for the period from 
June 2002 to August 2002, and statements from the veteran.

At the outset the Board notes that the records from the SSA 
were provided by the veteran's representative and consist 
solely of medical evidence.  The representative did not 
contend that the veteran is in receipt of any type of 
benefits from the SSA as a result of hearing loss or 
tinnitus.  

All of the evidence is new in that it was not of record at 
the time of the August 1992 rating decision.  The private and 
VA records received from SSA are not material in that they 
contain no pertinent evidence to the issues on appeal.  The 
records primarily relate to psychiatric treatment provided to 
the veteran.  The records from St. Louis University and South 
Pointe Hospital also relate to treatment for unrelated 
conditions.  Thus the records are not material to the 
veteran's pending claim.

The majority of the other VA outpatient treatment records 
primarily relate to treatment for the veteran's psychiatric 
condition and several physical conditions unrelated to the 
issues on appeal.  The veteran was seen as an outpatient in 
November 2001 and complained of subjective hearing loss and 
tinnitus.  The veteran did submit a VA outpatient record from 
April 2002 that noted he was seeking compensation for a 
hearing loss and tinnitus.  The entry, prepared by a 
physician's assistant (PA) noted that the results of an 
audiogram were discussed with the veteran and that the 
audiogram showed normal hearing.  The issue of tinnitus was 
noted to be a subjective one and that it could be related to 
military service, especially with a history of exposure to 
artillery fire.  However, the PA noted that they were unable 
to determine definitively whether the noise exposure was the 
causative agent of the veteran's claimed tinnitus.  It was 
noted that a letter to the veteran's representative would be 
prepared.  

A statement from the PA and a copy of the audiogram were 
submitted by the veteran.  The statement noted the veteran's 
complaints of hearing loss and tinnitus developed after 
serving with an artillery unit.  The PA noted that the 
audiologist who administered the audiogram determined that 
the veteran had hearing at normal levels.  In regard to 
tinnitus, the PA noted that this was a subjective complaint.  
It could be related to hearing loss or excessive noise 
exposure.  She said she was unable to definitively state that 
it was more likely than not that the veteran's tinnitus was 
associated with his military service.  She also added that 
she could not definitively say that the tinnitus was not 
related to his service.  She concluded by saying that the 
veteran's tinnitus was determined to be of unclear etiology.  
The VA audiogram, dated in January 2002, was included with 
the statement.  The audiogram was not done as part of a VA 
compensation and pension (C&P) evaluation but in a clinical 
setting to assess the veteran's hearing acuity for treatment 
purposes.  Thus, the audiogram was recorded in a graph format 
rather than a listing of the decibel levels at the 
respectively testing frequencies.  However, as noted above 
the audiogram was reported by the healthcare professionals as 
normal.

The records from Barnes-Jewish Hospital consist of notes from 
the ear, nose, and throat (ENT) clinic.  The May 2002 entry 
noted that the veteran gave a history of longstanding 
bilateral tinnitus and subjective hearing loss.  He was noted 
to have noise exposure in service.  The impression was 
tinnitus.  The June 2002 entry noted that the visit was a 
follow-up visit.  The results of an audiogram were reviewed 
and the veteran's hearing was described as within normal 
limits.  The entry noted that there was no evidence of 
significant noise induced hearing loss.  The assessment was 
subjective tinnitus that could conceivably be related to 
noise exposure in service.

The records from Dr. Berkowitz consist of a note on a 
prescription pad sheet, dated in July 2002, that says the 
veteran was treated for tinnitus.  A second, similar note, 
dated in August 2002, says that tinnitus can be caused by 
artillery noise exposure.  Finally, there is an audiogram, 
dated in June 2002 that, although reported in graph form, 
contained notations that the veteran had normal hearing in 
the right ear and normal to moderate high frequency 
sensorineural hearing loss in the left ear.

The veteran's statement are that he had normal hearing going 
into service and that he now suffers from hearing loss and 
tinnitus because of his exposure to acoustic trauma from his 
duties with an artillery unit.

An August 2002 outpatient record from Washington University 
clinic referred to the results of a June 2002 audiogram and 
indicated that there was no significant hearing loss or 
asymmetry.  The entry reported that the veteran believed his 
tinnitus was from artillery fire.  The assessment was 
subjective tinnitus, etiology unclear and an essentially 
normal audiogram.

The November 2001 and April 2002 VA treatment records and 
January 2002 VA audiogram do not show any evidence of a 
hearing loss that would satisfy the necessary criteria to 
establish service connection.  38 C.F.R. § 3.385.  The June 
2002 note from Barnes-Jewish Hospital reviewed an audiogram 
and said the hearing was within normal limits.  The same is 
true of the June 2002 private audiogram from Dr. Berkowitz.  
The August 2002 Washington University clinic note said that 
the veteran's hearing was essentially normal.  Upon review of 
all of the evidence received since the August 1992 rating 
decision, the Board finds that the evidence does not relate 
to an unestablished fact and therefore does not raise the 
reasonable possibility of substantiating the veteran's claim 
for service connection for hearing loss.  In other words, the 
newly received evidence shows merely that the veteran 
continues to complain of hearing loss, but has not yet met 
the criteria for impaired hearing as defined by VA.  
38 C.F.R. § 3.385.  Evidence that confirms that he has what 
examiners have described as normal hearing does nothing to 
further his claim.  Therefore, it may not be said that it 
raises a reasonable possibility of substantiating it.  The 
veteran's application to reopen his claim for service 
connection for hearing loss is consequently denied.

In regard to the veteran's tinnitus, the Board finds that the 
evidence does relate to a previously unestablished fact - a 
current diagnosis of a tinnitus when there was no such 
diagnosis in 1992.  Further, presuming the credibility of the 
evidence submitted since August 1992, the evidence is such 
that it does create a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim for service connection for tinnitus is 
reopened.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the United States Court of Appeals 
for Veterans Claims (Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that he has bilateral tinnitus that was 
caused from his exposure to acoustic trauma in service as a 
result of his assignment to an artillery unit.  The veteran's 
SMRs are negative for any report of tinnitus in service.  The 
veteran was specifically evaluated for complaints of left ear 
pain and diminished hearing in September 1981.  There was no 
report of any type of noise in the ears at that time.  Two 
subsequent military physical examinations in 1981 and 1984 
were also negative for any complaints of tinnitus.  

The evidence of record shows that the veteran has had 
extensive medical treatment and evaluation since 1988.  He 
was treated primarily for a psychiatric condition but 
underwent a number of evaluations, to include disability 
evaluations from the SSA and was hospitalized several times 
at VA facilities.  The first mention of tinnitus is contained 
in a VA outpatient entry dated in March 2001 where the 
veteran complained of ringing in his ears.  A November 2001 
entry provided an assessment of subjective hearing loss and 
bilateral tinnitus.

The April 2002 VA treatment entry and statement from the PA 
note the presence of subjective tinnitus.  The PA noted that 
tinnitus could be related to hearing loss and exposure to 
loud noise.  She also said that she was unable to 
definitively say that it was more likely than not that the 
veteran's tinnitus was associated with his military service.  
She also said that she could not definitively say that it was 
not associated with his exposure to artillery fire in 
service.  She concluded that the veteran's tinnitus was of 
undetermined etiology.

Dr. Berkowitz provided no support for service connection.  He 
noted that the veteran was treated for tinnitus and said that 
tinnitus could be caused by artillery fire exposure.  He did 
not address the veteran's specific circumstance and say that 
the veteran's tinnitus was related to service in any way.  
Dr. Berkowitz only stated that it was possible for tinnitus 
to be caused by artillery fire exposure.

The records from Barnes-Jewish Hospital noted that the 
veteran had subjective tinnitus as well.  It was further 
noted that, although there was no evidence of significant 
hearing loss, the veteran's tinnitus could conceivably be 
related to prior noise exposure.

The Washington University clinic note reported that the 
veteran had subjective tinnitus.  However, despite the 
veteran's assertion of noise exposure in service, the entry 
still said that the etiology of his tinnitus was unclear.  

The evidence does not show a nexus between the veteran's 
current diagnosis of subjective tinnitus and his military 
service.  He has sought treatment from private providers on 
this specific issue and submitted their records to support 
his claim.  However, they have not provided the nexus 
required.  The providers have remained uncertain about the 
etiology of the veteran's tinnitus, despite their knowledge 
of his military service.  The same is true of the April 2002 
report from the PA.  Clearly her statement was sought to 
support the veteran's claim.  The PA, after discussing the 
possible causes for the veteran's tinnitus, to include noise 
exposure in service, was also unable to provide a nexus 
opinion.  Her conclusion was that the cause of the tinnitus 
was undetermined.  

The most favorable statement was from the June 2002 Barnes-
Jewish Hospital entry that said the veteran's "tinnitus 
could conceivably be related to the prior noise exposure."  
(Emphasis added).  However, this statement is not sufficient 
to grant the claim.  See Moffitt v. Brown, 10 Vet. App. 214, 
228 (1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there was a causal relationship between 
emotional stress associated with service-connected post- 
traumatic stress disorder and the later development of 
hypertension is "non-evidence").  In short, the statement is 
not sufficient to establish a nexus between the current 
diagnosis of tinnitus and any incident of service.  The 
statements which in effect show that the etiology of the 
veteran's tinnitus was undetermined amounts to "non-
evidence" with respect to the specific question of service 
connection.  In fact, the more convincing evidence is the 
remaining record that shows no complaint of tinnitus for many 
years following the veteran's release from active military 
service.  The absence of such a complaint is more telling 
than the opinions expressing general possibilities about the 
onset of tinnitus.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.  

The Board notes that the veteran has alleged that his hearing 
loss and tinnitus are due to acoustic trauma he experienced 
as a result of his assignment to an artillery unit in 
service.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for tinnitus.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).  

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The purpose of the first notice is to advise the 
claimant of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
claimant of the information or evidence that is to be 
provided by the claimant and that which is to be provided by 
the Secretary.  38 U.S.C.A. § 5103(a).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to assist by way of 
providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of service connection for hearing loss and tinnitus due 
to his assignment to an artillery unit in service.

The veteran submitted his current claim in February 2002.  
The RO wrote to the veteran in April 2002 and notified him of 
the evidence/information needed to substantiate his claim and 
establish service connection.  He was further informed that 
his claim had been previously denied and that he needed to 
submit new and material evidence to reopen.  The letter 
explained what would constitute new and material evidence.  
The veteran was informed that VA treatment records had been 
requested in support of his claim.  He was told that he could 
submit any other information or evidence in support of his 
claim or identify the same and request the RO's assistance to 
obtain the information/evidence.

The veteran's claim was denied in May 2002.  The RO notified 
the veteran of the denial in June 2002.  The notice letter 
again advised the veteran that his claim had been denied 
previously and that he needed to submit new and material 
evidence to reopen his claim.

The RO again wrote to the veteran in July 2002 and provided 
essentially the same notice as the April 2002 letter.  The 
letter noted that the May 2002 rating decision denied the 
veteran's claim because he had not submitted new and material 
evidence.  The veteran was informed of the receipt of 
additional medical evidence that he had submitted earlier and 
that another decision on his claim would be made.

The Board notes that the veteran submitted evidence in 
response to the several letters from the RO.

The veteran's claim for service connection for tinnitus was 
reopened but remained denied on the merits.  The veteran was 
issued a statement of the case in April 2003 that informed 
him of all of the evidence of record, the pertinent statutory 
and regulatory provisions and a reasons and bases for the 
continued denial of his claim.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim and to establish service 
connection.  The veteran was specifically told what was 
required of him and what VA would do.  Consequently, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the RO has 
obtained VA medical records in developing the veteran's 
claim.  The veteran submitted a number of private treatment 
records, as well as medical evidence used by the SSA in 
support of his claim.  The veteran's case was reviewed by a 
Decision Review Officer (DRO) as requested.  The veteran has 
not identified any outstanding evidence that could be 
obtained in the development of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

The application to reopen a claim of service connection for 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



